Title: From Abigail Smith Adams to Abigail Louisa Smith Adams Johnson, 5 March 1812
From: Adams, Abigail Smith
To: Johnson, Abigail Louisa Smith Adams



My dear Abbe
Quincy March 5th 1812

I know my dear Child I shall wound your affectionate heart when I communicate to you the affliction we are all in, for the loss of our dear little Francis. She Struggled for a Month with the hooping cough, and I flatterd myself that She would get the better of it, but it proved too hard for her delicate Frame & on Wednesday the 24th her pure and spotless Spirit assended to heaven, their to join the Infant Choir, who surround the Throne of the Almighty. What a consolation to the bereved parents, who an are assured by their Redemer that of such is the Kingdom of Heaven.
She was you know a lovely Babe. She grew more & more beautifull sweet Innocent. She is Beautifull even in death, a sweet and benign Smile Sits upon her lifeless form, and leaves us the remembrance of what She once was—
your Aunt was advised to change the air for her. she took her into Town on a Thursday, but She grew worse and on Wednesday of the next Week She died, at her Aunt Fosters, in the Evening of the Same day mr James Foster & mr Shaw brought her up a corpse
your uncle and Aunt came up at noon in Deep distress and affliction, which you can more easily conceive than I describe. tomorrow we shall commit her to the Tomb and place her by the Side of her venerable uncle and Aunt Cranch. Thus my dear Child, we See that neither Innocence or beauty, Infancy or Age, are exempt from the Sting of —nor can we fathom the Depth of that wisdom, which takes the lovely Infant, unconsious either of good or Evil. just as the bud begins to expand and open its leaves to the rising Sun— It is our Duty in Silent Submission to bow to the awefull Mandate, and receive it as a lesson full of instruction both to the young and the Aged, that we may each of us improve it arright is the ardent and fervent prayer of your / afflicted Grandmother

A AdamsMy best Love to your Mother who I know will Sincerely Sympathize with us.
